NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LAURIE LYNNE DUNCAN,
Plaintiff-Appellant, ~
V.
UNTl`ED STATES,
Defen,dant-Appellee.
2011-5067 ..
Appeal from the United States Court of Federal
Claims in case no. 10-CV-697, Judge George W. Mi1ler.
ON MOTION
ORDER
The United StateS moves out of time for a 21-day ex-
tension of time, until I\/lay 27, 2011, to file its informal
brief
Up0n consideration thereof
IT ls ORDERED THAT:

 ._e`
DUNCAN v. US 2
The motion is granted
FOR THE COURT
HAY 1 6 2011 /S/ Jan H0rba1y
Date Jan Horba1y
Clerk
cc: Laurie Lynne Duncan
J0shua A. Mand1ebaum, Esq. »
S21 U3.c0uRi':i)lF§»PoP£ALs ron
TH£ FEOERAL maclin
HAY#1 6 2011
.lN|HORBN.Y
C|.U